Citation Nr: 1604427	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-25 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for eczematous dermatitis (claimed as skin rash on arm).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to May 1991.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

In a December 2015 statement, the Veteran indicated his desire to withdraw the appeal as to whether new and material evidence has been submitted to reopen a claim for service connection for eczematous dermatitis (claimed as skin rash on arm).  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal pertinent to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for eczematous dermatitis (claimed as skin rash on arm) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In the present case, the Veteran has clearly expressed his intent to withdraw his appeal as to the issues listed on the title page.  The Veteran notified VA in a December 2015 letter that he wished withdrawal his appeal before the Board on the issue listed on the title page.  No further correspondence has been received from the Veteran, or his representative that indicates the Veteran's withdrawal of his appeal is not valid.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  


ORDER

The appeal as to whether new and material evidence has been submitted to reopen a claim for service connection for eczematous dermatitis (claimed as skin rash on arm) is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


